Citation Nr: 1738897	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated initially as noncompensable and as 10 percent disabling from October 31, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left ear hearing loss, assigning a noncompensable (zero percent) rating effective November 19, 2009, and denied service connection for right ear hearing loss.

In October 2014, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express his desire for another hearing, which he declined in August 2017.

In February 2015, the Board granted service connection for right ear hearing loss and remanded the issue of an increased rating for bilateral hearing loss for further development.  

The RO subsequently assigned a noncompensable initial rating for bilateral hearing loss, and a 10 percent rating from October 31, 2013, which constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA regulations require that examinations for hearing impairment be conducted by a state-licensed audiologist using the Maryland CNC speech discrimination test.  38 C.F.R. § 4.85(a) (2016).  The Veteran submitted a private hearing evaluations completed in August 2011 and October 2013 by Ear, Nose, and Throat Consultants of East Tennessee.  The evaluation reports list speech reception thresholds and speech discrimination results, but it is unclear whether the Maryland CNC speech discrimination test was used.  It is also unclear from both reports if the audiological examinations were conducted by state licensed audiologists.  When a private examination report reasonably appears to contain information necessary to properly decide a claim, but is "unclear" or "not suitable for rating purposes," such as here, VA has a duty to provide reasonable assistance.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).  As such, a remand is required to request clarification regarding these reports.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to determine whether the August 2011 and October 2013 audiological evaluations by Ear, Nose, and Throat Consultants of East Tennessee were conducted by state licensed audiologists and whether the Maryland CNC protocol was used to determine speech discrimination scores.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




